UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2321



KATHLEEN A. TAYLOR,

                                            Plaintiff - Appellant,

          versus


CYNTHIA WALL, Individually and as a member of
the faculty of the University of Virginia De-
partment of English; GORDON BRADEN, Individu-
ally and in his capacity as a member of the
faculty and as Chair of the University of Vir-
ginia Department of English; PATRICIA SPACKS,
Individually and in her capacity as Chair of
the English Department at the University of
Virginia; JOHN CASTEEN, Individually and in
his capacity as President of the University of
Virginia; PETER W. LOW, Individually and in
his capacity as Vice President and Provost of
the University of Virginia; ROBERT HUSKEY,
Individually and in his capacity as Associate
Dean of the Graduate School of Arts and
Science of the University of Virginia; MELVYN
LEFFLER, Individually and in his capacity as
Dean of Faculty of the University of Virginia;
KAREN HOLT, Individually and in her capacity
as Equal Opportunity Programs Officer at the
University of Virginia; RICHARD RILEY, Indi-
vidually and in his capacity as Secretary of
Education at the United States Department of
Education; NORMA CANTU, Individually and in
her capacity as Assistant Secretary for Civil
Rights at the United States Department of
Education; JANETTE LIM, Individually and in
her capacity as Director, Program Legal Com-
ponent, Office for Civil Rights, United States
Department of Education; FOUR UNKNOWN POLICE
OFFICERS, Individually and in their capacity
as police officers for the University of
Virginia and/or the City of Charlottesville;
BARBARA MELOSH; ROSEMARY JANN, Individually
and in their capacities as Co-Chairs, George
Mason University English Department; RONALD J.
SINACORE, Individually and in his capacity as
Affirmative Action Planning Coordinator for
George Mason University; EARL J. INGRAM, Indi-
vidually and in his capacity as Vice President
and Equity Officer for George Mason Univer-
sity; CLAIRE KINNEY; SUSAN FRAIMAN; KATHERINE
MAUS, Individually and in their capacities as
members of the faculty of the University of
Virginia Department of English,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-235-R)


Submitted:   January 21, 1999           Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kathleen A. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Kathleen A. Taylor appeals from the district court’s order

directing her to advise the court whether she intended for the

documents she filed on August 13, 1998, to serve as a response to

the district court’s August 10, 1998, order or as a notice of

appeal from that order.   We dismiss the appeal for lack of juris-

diction because the order is not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 3